United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF THE NAVY,
COMMANDER US PAC FLEET-SHIPYARDS,
Bremerton, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1858
Issued: January 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 6, 2013 appellant filed a timely appeal from the April 4, 2013 hearing loss
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an employment-related hearing loss causally
related to factors of his federal employment.
FACTUAL HISTORY
On November 6, 2012 appellant, then a 54-year-old welder, filed an occupational disease
claim alleging permanent hearing loss which he attributed to loud noise at work. He first became

1

5 U.S.C. § 8101 et seq.

aware of his condition on September 15, 2011 and realized that it was caused or aggravated by
his employment on that date. Appellant did not stop work.
By letters dated December 4, 2012, OWCP advised appellant and the employing
establishment that additional factual and medical evidence was needed. It allotted him 30 days
within which to submit the requested information.
In a December 6, 2012 response, appellant explained that he had no prior claims for a
hearing or ear condition, no previous ear or hearing problems and no hobbies involving noise
exposure. The employing establishment provided additional evidence which included his
employment history and audiograms dated April 21, 1997 to October 11, 2012. The employment
history revealed that appellant worked for the employing establishment since 1996 as a welder,
with noise exposure to bay flex grinders, welders, sandblasters, chipping guns, diesel motors and
cranes for eight hours a day with hearing protection. Appellant was also exposed to noise in
private industry in the construction field and as a welder in the military.
In a November 13, 2012 second opinion report, Dr. Gerald G. Randolph, a Boardcertified otolaryngologist to whom appellant was referred by the employing establishment,
reviewed appellant’s history of injury and treatment. Appellant noticed hearing loss during the
past five years but did not have tinnitus or vertigo. Dr. Randolph advised that appellant did not
have a history of ear infection; however, he might have had a skull fracture when he was nine
years old. Appellant was not hospitalized, no surgery was performed and it did not cause
apparent hearing loss. Dr. Randolph noted that appellant did not use hearing aids. On
examination, the external auditory canals and tympanic membranes were normal. Dr. Randolph
advised that the air conduction was greater than bone conduction bilaterally. He noted that
audiometrics were performed by an audiologist and the findings revealed a bilateral high
frequency sensorineural hearing loss with speech reception thresholds of 15 decibels in both ears.
Dr. Randolph determined that discrimination scores were measured at 88 percent in the right ear
and 96 percent in the left ear when measured in noise. He diagnosed sensorineural hearing loss
and noted that the audiologist was unable to get a tympanograms due to the lack of seal.
Appellant’s audiogram revealed hearing loss with an audiometric configuration compatible with
past noise exposure. Dr. Randolph utilized the American Medical Association, Guides to the
Evaluation of Permanent Impairment, (6th ed. 2008) (A.M.A., Guides) to determine that
appellant did not have a ratable hearing loss in either ear. He noted that appellant was a
candidate for bilateral hearing aids. Appellant’s industrial audiograms revealed that the hearing
loss increased in severity, particularly in the right ear, in a manner consistent with hearing loss
aggravated by noise exposure. Dr. Randolph explained that the hearing loss in the left ear had
not progressed in severity any more than that which would be expected on the basis of
presbycusis since April 21, 1997. November 6, 2012 audiological findings accompanied the
report.
By letter dated February 11, 2013, OWCP provided Dr. Randolph a statement of accepted
facts, its requirements for evaluating hearing loss and asked that he provide additional
information regarding the cause and extent of appellant’s hearing loss.
In a February 25, 2013 addendum, Dr. Randolph noted that he did not vary from the
statement of accepted facts. The earliest audiogram in appellant’s record was dated

2

April 21, 1997 and revealed bilateral sensorineural hearing loss ratable at zero percent in both
ears utilizing the A.M.A., Guides. Dr. Randolph explained that between the audiogram
performed on April 21, 1997 and her audiogram of November 6, 2012, there was a very slight
increase in hearing loss in those frequencies affected by noise. The increase in appellant’s
hearing loss was no greater than that which would be expected on the basis of presbycusis.
Dr. Randolph stated that “the workplace exposure as described in the material provided was of
sufficient intensity to have caused and or aggravated appellant’s hearing loss if ear protection
had been inadequately utilized.” He did not find any significant contributing factors to
appellant’s hearing loss other than the aging process and no conductive component was present.
Dr. Randolph listed examination findings and stated that there was no indication of any medical
condition such as acoustic neuroma or Meniere’s disease. He opined that the hearing loss had an
audiometric configuration compatible due to hearing loss due to noise exposure. Dr. Randolph
explained that the sensorineural hearing loss was “not due to noise exposure encountered” in
appellant’s employment as “the hearing loss increased no greater than that which would be
expected on the basis of presbycusis during that employment.” He completed a form report
indicating that appellant’s hearing loss was not due to workplace noise exposure.
By decision dated April 4, 2013, OWCP denied appellant’s claim. It found that the
medical evidence did not establish that the claimed hearing loss was employment related.
OWCP noted that Dr. Randolph determined that appellant’s hearing loss was not due to noise
exposure in his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

3

diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.4
ANALYSIS
It is not disputed that appellant was exposed to work-related noise while working as a
welder at the employing establishment. The Board finds that the medical evidence of record
does not establish that his hearing loss is causally related to the accepted employment-related
noise exposure.
In a November 13, 2012 report, Dr. Randolph, a Board-certified otolaryngologist and
treating physician, noted appellant’s history of noise exposure and treatment. He stated that
audiometric testing was performed that revealed a bilateral high frequency sensorineural hearing
loss with an audiometric configuration compatible with hearing loss largely due to past noise
exposure but that was not ratable under the A.M.A., Guides. Dr. Randolph noted that appellant’s
industrial audiograms revealed that the hearing loss increased in severity, particularly in the right
ear, in a manner consistent with hearing loss aggravated by noise exposure. He explained that
the hearing loss in the left ear had not progressed in severity any more than that which would be
expected on the basis of presbycusis since April 21, 1997.
On February 11, 2013 OWCP provided Dr. Randolph with a statement of accepted facts
and requested a supplemental opinion on causal relation of appellant’s hearing loss. In a
February 25, 2013 addendum, Dr. Randolph explained that the earliest audiogram in appellant’s
record was dated April 21, 1997 and revealed a nonratable bilateral sensorineural hearing loss.
From April 21, 1997 to a November 6, 2012 audiogram, there was only a very slight increase in
hearing loss in those frequencies affected by noise. Dr. Randolph explained that the extent of
hearing loss was no greater than that which would be expected on the basis of presbycusis.
While the hearing loss had an audiometric configuration compatible with noise exposure, he
found that appellant’s sensorineural hearing loss was not due to noise exposure encountered
federal employment. Dr. Randolph explained that appellant’s hearing loss increased no greater
than that which would be expected on the basis of presbycusis during that employment.
The Board finds that the medical evidence does not support that appellant has any hearing
loss causally related to the accepted employment-related noise exposure. Dr. Randolph
examined appellant, reviewed audiological records and opined that appellant’s hearing loss was
not due to workplace noise exposure. He explained that appellant’s audiograms had not changed
much since April 1997 and that the changes were observed consistent with the aging process of
presbycusis. There is no other medical evidence to support that appellant’s hearing loss is
employment related. Dr. Randolph has not established that his hearing loss is causally related to
employment factors.

4

Id.

4

On appeal, appellant contends that his hearing loss was causally related to workplace
noise exposure. As noted, the medical evidence from Dr. Randolph does not support this
contention. The Board notes that appellant may submit evidence or argument with a written
request for reconsideration within one year of this merit decision pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained an employmentrelated hearing loss in the performance of duty, causally related to factors of his federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the April 4, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 23, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

